UNITED S"I`ATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABD AL HAKIM GHALIB AHMAD
ALHAG
Petitz`oner/Plainlz`j§",

V.

BARACK H. OBAMA, et al.

1
|
|
l
| Case No. ()5-CV-2199 (RCL)
§
|
Respondents/Dej`endants. |

[ 1)ER

Upon consideration of Petitioner’s Unopposed Motion to Modify Schedu!e, the
Court determines that the motion be GRANTED. lt is hereby
ORDERED that the schedule be modified as follows:

Deadline for Updated Briefs, Inciuding Proposed Findings
of Fact and Conclusions of Law: Sept. 21, 2012

Deadline for Petitioner’s Decision Whether to Testify: Sept. 21, 2012.

. z»>v"‘¢
SO ORDERED this ____ day of August 201 2.

K@.K.,eM/r)@

RoYEE c. LAMBERTH
Chief judge
United States District Court